DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2020 is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 6, applicant recites “used with he dry herbs” which should be change to –used with the dry herbs--.  Appropriate correction is required.
As to claim 1 and 8, applicant recites “a removable lid, the removable lid…” which is not clear whether applicant’s intended to recite the limitation twice without the following structure of the removable lid. 
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartels (1,124,257).
As to claim 1, Bartels discloses an article (Figure 1) providing a storage and dispenser for herbs  (tobacco, page 1, lines 9-11)  joined with a 5rolling paper storage and dispenser (paper, page 1, lines 9-11)  , the article comprises a storage compartment (container body 1, with interior compartment) for holding dry herbs (tobacco); a removable lid (frictionally engage lid 2 and 3), the removable lid (2 and 3); and an integrated rolling paper cartridge (3).    
1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by J.J. Meade (906.644).
As to claim 1, Meade discloses an article  (Figure 1) providing a storage and dispenser for herbs joined with a 5rolling paper storage and dispenser, the article comprises: a storage compartment (5) for holding dry herbs (tobacco, page 1, lines 95-98); a removable lid (14, although the lid is hinged to the container, the lid can still be removable since the lid is not an integral structure to the container); and an integrated rolling paper cartridge  (10-12) for holding a package of rolling papers (a book of cigarette paper, page 2, lines 62-67).
As to claim 2, Meade further discloses the integrated rolling paper cartridge (10-12) comprises a pair of retaining rails (10 and 11 vertical extending guides) coupled to one outside surface of the storage compartment arranged to create the integrated rolling paper cartridge (Figure 1).
As to claim 3, Meade further discloses the removable lid (14)  includes having a smaller dispensing lid (16) to provide access to the storage compartment while the removable lid remains in place (Figure 2 and 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6-7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bartels (1,124,257) in view of A.B. Adams (2,9858,417).
As to claims 4,6-7, Bartels does not specifically disclose the article is made of plastic or metal, the metal comprises steel and aluminum.  Nevertheless, Adam discloses a cigarette package (Figures 11-15) which is in the same field of endeavor  with the a rigid container for holding cigarette tobacco, the container with front and backwalls 111 and 112, side walls 113 and 114, a bottom wall 115 and a cover 116 that is hinged at 117 near the upper end of the back wall 112. The container 110 is preferably formed of metal, such as stainless steel or sheet aluminum. It can be formed of plastic material or leather.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Bartels with plastic or stainless steel or sheet aluminum as taught by Adams to provide structural integrity to the container itself or the container can be mold with plastic for cheaper manufacturing cost.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP2144.07.
MPEP2144.07.
Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Bartels (1,124,257) in view of J.H. Thomas (918,928)
As to claim 5, Bartels does not specifically disclose the article is made of glass.  Nevertheless, Thomas discloses a cigarette package (Figures 1-5) which is in the same field of endeavor  with the a rigid container for holding cigarette tobacco.  The container body (10) is made of glass, porcelain, or other similar material (page 1, column 48-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Bartels glass as taught by Thomas to clearly view the article inside and also provide high end/quality to catch the eyes of the different customer.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP2144.07.
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736